United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Grand Rapids, MI, Employer
)
___________________________________________ )
C.C., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1785
Issued: December 28, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 25, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated July 17, 2006 and April 10, 2007 which denied
her occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
developed a bilateral foot, ankle and knee condition while in the performance of duty.
FACTUAL HISTORY
On April 16, 2006 appellant, then a 49-year-old window clerk, filed an occupational
disease claim alleging that she developed a bilateral foot, ankle and knee condition while

performing her clerk duties. She became aware of her condition on June 10, 1997 and realized
that it was aggravated by her employment on March 16, 2006. Appellant did not stop work.1
Appellant submitted an undated statement noting that on June 10, 1997 she injured her
left foot at work and since that time experienced persistent foot pain. She advised that in
October 2005 she began working as a window clerk and was required to stand eight hours per
day which exacerbated her bilateral foot condition. Appellant submitted a March 16, 2006 report
from Dr. Patricia Kolodziej, a Board-certified orthopedic surgeon, who advised that appellant’s
history was significant for a left Lisfranc injury nine years prior for which she underwent surgery
and subsequent screw removal. Appellant reported increasing foot pain with her new job that
required her to stand all day. She advised that her foot pain worsened when she was on her feet
and the pain limited her activity. Dr. Kolodziej noted that appellant underwent surgery for a
severed flexor hallucis longus of the left foot in 1985 and two foot surgeries in 1997 for her left
Lisfranc injury. She noted findings of antalgic gait favoring the left foot, slightly decreased
sensation to light touch over the peroneal nerve, tingling in the saphenous nerve and sural nerve
area, normal range of motion for the ankles bilaterally, and normal inversion, eversion,
dorsiflexion and heel rises bilaterally. Dr. Kolodziej diagnosed left mid-foot post-traumatic
arthritis, onychomycosis bilateral big toes and nerve irritability likely due to cancer medicine.
In a letter dated April 26, 2006, the Office advised appellant of the factual and medical
evidence needed to establish her claim. It requested that she submit a physician’s reasoned
opinion addressing the relationship of her claimed condition and specific employment factors.
Appellant submitted a May 8, 2006 report from Dr. Kolodziej, who diagnosed left foot
post-traumatic arthritis. She advised that appellant’s left foot arthritis was directly related to the
prior Lisfranc fracture sustained at work and opined that post-traumatic arthritis after a Lisfranc
fracture dislocation was common.
In a July 17, 2006 decision, the Office denied appellant’s claim on the grounds that the
medical evidence was not sufficient to establish that her work caused her claimed condition.
In a letter dated January 7, 2007, appellant requested reconsideration. She submitted
reports from Dr. Allan C. Hoekzema, a Board-certified orthopedic surgeon, dated June 16 to
November 24, 1997. He originally treated her for a work-related left foot injury which occurred
on June 10, 1997. On June 20, 1997 he performed a reduction and internal fixation of the
Lisfranc fracture of the left foot and diagnosed status post open reduction/internal fixation with
k-wire fixation of the variant Lisfranc fracture of the left foot. On September 12, 1997
Dr. Hoekzema removed the hardware from appellant’s left foot. On January 5, 1998 she
returned to regular duty without restrictions. In reports dated March 25 to June 2, 1998, he noted
appellant’s complaints of left foot pain and diagnosed Lisfranc fracture with residual spur
formation and arthritic changes of the left foot, rule out Morton’s neuroma, status post Lisfranc
fracture with residual pain and discomfort of the left foot, status post open reduction/internal
fixation of the left foot, status post removal of hardware of the left foot secondary to open
reduction and fixation and onychomycosis of the right great toe. In a report dated August 9,
1

The record reveals that appellant filed a claim for a left foot injury which occurred on June 10, 1997 which the
Office accepted for a Lisfranc fracture of the left foot, File No. 09-0429742. This claim is not before the Board.

2

2006, Dr. Hoekzema treated appellant for left mid foot post-traumatic arthritis. He advised that a
bone scan and computerized tomography (CT) scan of the left foot revealed old post-traumatic
and degenerative traumatic changes to the left foot compatible with her injury. Dr. Hoekzema
opined that there was no question that appellant’s present symptoms related to the traumatic
changes from the Lisfranc fracture of the left forefoot. A CT scan of the ankles and feet dated
July 31, 2006, revealed an old post-traumatic and degenerative changes. A bone scan of the
ankles and feet dated July 31, 2006, revealed increased flow and activity in both tarsal areas,
more prominent in the left most likely related to degenerative changes and mild increased
activity in the right first metatarsophalangeal joint probably related to degenerative changes.
The employing establishment submitted an e-mail from Gayle L. Stora, manager, dated
February 22, 2007, She indicated that appellant was a retail clerk for two months and she did not
mention that she developed a foot condition at work.
By decision dated April 10, 2007, the Office denied modification of the July 17, 2006
decision, finding that the medical evidence was insufficient to establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that the injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the

2

Gary J. Watling, 52 ECAB 357 (2001).

3

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3
ANALYSIS
It is not disputed that appellant’s duties as a window clerk included standing for long
periods of time. However, she has not submitted sufficient medical evidence to support that a
condition has been diagnosed in connection with the employment factor and that any alleged
bilateral foot, ankle and knee condition is causally related to the employment factors or
conditions. On April 26, 2006 the Office advised appellant of the type of medical evidence
needed to establish her claim. Appellant did not submit a rationalized medical report from an
attending physician addressing how specific employment factors may have caused or aggravated
her claimed condition.
Appellant submitted a report from Dr. Kolodziej dated March 16, 2006, who treated
appellant for left foot and ankle pain and diagnosed left mid-foot post-traumatic arthritis,
onychomycosis bilateral big toes and nerve irritability likely due to cancer medicine. She
advised appellant’s history was significant for a left Lisfranc injury nine years ago which
required surgery. Appellant reported increasing foot pain with her new job as a clerk at the
employing establishment where she was required to stand all day. However, Dr. Kolodziej
appears merely to be repeating the history of injury as reported by appellant without providing
her own opinion regarding whether appellant’s condition was work related.4 To the extent that
she is providing her own opinion, she failed to provide a rationalized opinion regarding the
causal relationship between appellant’s condition and the factors of employment believed to have
caused or contributed to such condition.5 In another report dated May 8, 2006, Dr. Kolodziej
diagnosed left foot post-traumatic arthritis but did not attribute appellant’s condition to the
employment factors from her current position as a window clerk, rather she opined that her foot
arthritis was directly related to the June 10, 1997 work injury which required surgery with screw
replacement. Therefore, this report is insufficient to meet appellant’s burden of proof.
Appellant submitted reports from Dr. Hoekzema, dated June 16, 1997 to June 2, 1998,
who treated appellant for a work-related left foot injury which occurred on June 10, 1997.
Dr. Hoekzema diagnosed Lisfranc fracture with residual spur formation and arthritic changes of
the left foot, rule out Morton’s neuroma, status post Lisfranc fracture with residual pain and
discomfort of the left foot, status post open reduction/internal fixation of the left foot, status post
removal of hardware of the left foot secondary to open reduction and fixation and
onychomycosis of the right great toe. However, these reports are of no value in establishing the
claimed aggravation of appellant’s foot and other conditions since they predate the time of the
claimed condition of March 2006. In a report dated August 9, 2006, Dr. Hoekzema noted
3

Solomon Polen, 51 ECAB 341 (2000).

4

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
5

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).

4

treating appellant in 1997 for a work-related Lisfranc fracture of the left forefoot and opined that
appellant’s present symptoms of left mid foot post-traumatic arthritis relate to the traumatic
changes from a Lisfranc fracture. However, he fails to provide a rationalized opinion regarding
the causal relationship between appellant’s left mid foot post-traumatic arthritis and the factors
of employment believed to have caused or contributed to such condition.6 Rather, he appears to
attribute appellant’s left foot post-traumatic arthritis to the June 10, 1997 work injury.7
Therefore, this report is insufficient to meet appellant’s burden of proof.
The remainder of the medical evidence, including a CT scan of the ankles and feet dated
July 31, 2006 and a bone scan of the ankles and feet dated July 31, 2006 fail to provide an
opinion on the causal relationship between appellant’s job and her diagnosed conditions of left
foot post-traumatic arthritis. For this reason, this evidence is not sufficient to meet appellant’s
burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.8 Causal relationships must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence and the Office
therefore properly denied appellant’s claim for compensation.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
developed a bilateral foot, ankle and knee condition in the performance of duty.

6

Id.

7

This decision does not preclude appellant from further pursuing her previously accepted left foot condition. See
supra note 1.
8

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

ORDER
IT IS HEREBY ORDERED THAT the April 10, 2007 and July 17, 2006 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: December 28, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

